[a20191217form8kexhibid00001.jpg]
Exhibit 10.3 FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTEE AGREEMENT THIS
FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTEE AGREEMENT (this “Amendment”),
dated as of December 17, 2019, is by and between JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, a national banking association organized under the laws of the
United States (“Buyer”), and GRANITE POINT MORTGAGE TRUST INC., a Maryland
corporation, as guarantor (“Guarantor”). W I T N E S S E T H: WHEREAS, GP
Commercial JPM LLC (“Seller”) and Buyer have entered into that certain
Uncommitted Master Repurchase Agreement, dated as of December 3, 2015, as
amended by that certain Amendment No. 1 to Master Repurchase Agreement, dated as
of June 28, 2017 (as further amended, supplemented or otherwise modified from
time to time, the “Master Repurchase Agreement”); WHEREAS, Guarantor has
executed and delivered that certain Amended and Restated Guarantee Agreement,
dated as of June 28, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Guarantee”); and WHEREAS, Guarantor and Buyer wish to modify
certain terms and provisions of the Guarantee, as set forth herein. NOW,
THEREFORE, for good and valuable consideration, the parties hereto agree as
follows: 1. Amendments to Guarantee. The Guarantee is hereby amended as follows:
(a) The definition of Debt-to-Asset Ratio in Section 1 of the Guarantee is
hereby deleted in its entirety. (b) Section 9(c) of the Guarantee is hereby
deleted in its entirety and replaced with the following: (c) Total Debt to Total
Assets Ratio. Guarantor shall not, with respect to itself and its Subsidiaries,
directly or indirectly, permit the ratio, expressed as a percentage, (i) the
numerator of which shall equal the Indebtedness of Guarantor and its
consolidated Subsidiaries associated with its Target Investments (net of
restricted cash associated with any consolidated variable interest entities) and
(ii) the denominator of which shall equal the Total Assets of Guarantor and its
consolidated Subsidiaries associated with its Target Investments, to at any time
be greater than seventy-seven and one half percent (77.5%); provided, that
notwithstanding the foregoing, Guarantor and its consolidated Subsidiaries may
from time to time acquire Highly Rated CMBS and enter into secured Indebtedness
in connection therewith pursuant to which the ratio, expressed as a percentage,
(i) the numerator of which equals the Indebtedness of Guarantor and its
consolidated Subsidiaries associated with its Highly Rated CMBS (net of
restricted cash associated with any consolidated variable interest entities)and
(ii) the denominator of which equals the Total Assets of Guarantor and its
consolidated Subsidiaries associated with its Highly Rated CMBS exceeds
seventy-seven and one half percent (77.5%) but is not greater than ninety
percent (90.00%), subject to the condition that at any such time, Guarantor
shall not, with respect to itself and its Subsidiaries, directly or indirectly,
permit the ratio, expressed as a percentage, (i) the numerator of which shall
equal the Indebtedness of Guarantor and its consolidated ACTIVE 251053887



--------------------------------------------------------------------------------



 
[a20191217form8kexhibid00002.jpg]
Subsidiaries and (ii) the denominator of which shall equal the Total Assets of
Guarantor and its consolidated Subsidiaries to be greater than eighty percent
(80.00%). 2. Conditions Precedent to Amendment. The effectiveness of this
Amendment is subject to the following: (a) This Amendment shall be duly executed
and delivered by Guarantor and Buyer, and acknowledged by Seller; and (b) Buyer
shall have received such other documents as Buyer may reasonably request. 3.
Guarantor Representations. Guarantor hereby represents and warrants that: (a) no
Default or Event of Default exists, and no Default or Event of Default will
occur as a result of the execution, delivery and performance by Guarantor of
this Amendment; and (b) all representations and warranties contained in the
Guaranty are true, correct, complete and accurate in all respects (except such
representations which by their terms speak as of a specified date). 4. Defined
Terms. Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Guarantee. 5. Continuing Effect; Reaffirmation of
Guarantee. As amended by this Amendment, all terms, covenants and provisions of
the Guarantee are ratified and confirmed and shall remain in full force and
effect. In addition, any and all guaranties and indemnities for the benefit of
Buyer and agreements subordinating rights and liens to the rights and liens of
Buyer, are hereby ratified and confirmed and shall not be released, diminished,
impaired, reduced or adversely affected by this Amendment, and each party
indemnifying Buyer, and each party subordinating any right or lien to the rights
and liens of Buyer, hereby consents, acknowledges and agrees to the
modifications set forth in this Amendment and waives any common law, equitable,
statutory or other rights which such party might otherwise have as a result of
or in connection with this Amendment. 6. Binding Effect; No Partnership;
Counterparts. The provisions of the Guarantee, as amended hereby, shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between any of the parties
hereto. For the purpose of facilitating the execution of this Amendment as
herein provided, this Amendment may be executed simultaneously in any number of
counterparts, each of which shall be deemed to be an original, and such
counterparts when taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart signature page to this Amendment
in Portable Document Format (PDF) or by facsimile transmission shall be
effective as delivery of a manually executed original counterpart thereof. 7.
Further Agreements. Guarantor agrees to execute and deliver such additional
documents, instruments or agreements as may be reasonably requested by Buyer and
as may be necessary or appropriate from time to time to effectuate the purposes
of this Amendment. 8. Governing Law. The provisions of Section 15 of the
Guarantee are incorporated herein by reference. 2 ACTIVE 251053887



--------------------------------------------------------------------------------



 
[a20191217form8kexhibid00003.jpg]
9. Headings. The headings of the sections and subsections of this Amendment are
for convenience of reference only and shall not be considered a part hereof nor
shall they be deemed to limit or otherwise affect any of the terms or provisions
hereof. 10. References to Transaction Documents. All references to the Guarantee
in any Transaction Document, or in any other document executed or delivered in
connection therewith shall, from and after the execution and delivery of this
Amendment, be deemed a reference to the Guarantee as amended hereby, unless the
context expressly requires otherwise. [NO FURTHER TEXT ON THIS PAGE] 3 ACTIVE
251053887



--------------------------------------------------------------------------------



 
[a20191217form8kexhibid00004.jpg]
IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above. BUYER: JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national
banking association By: /s/ Thomas N. Cassino _______________________ Name:
Thomas N. Cassino Title: Executive Director 4 ACTIVE 251053887



--------------------------------------------------------------------------------



 
[a20191217form8kexhibid00005.jpg]
GUARANTOR: GRANITE POINT MORTGAGE TRUST INC., a Maryland corporation By: /s/
Marcin Urbaszek ________________ Name: Marcin Urbaszek Title: Chief Financial
Officer 5 ACTIVE 251053887



--------------------------------------------------------------------------------



 
[a20191217form8kexhibid00006.jpg]
ACKNOWLEDGED AND AGREED TO BY: SELLER: GP COMMERCIAL JPM LLC, a Delaware limited
liability company By: /s/ Marcin Urbaszek _________________________ Name: Marcin
Urbaszek Title: Chief Financial Officer 6 ACTIVE 251053887



--------------------------------------------------------------------------------



 